UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7097



DAVID ATKINS, JR.,

                                              Plaintiff - Appellant,

          versus


MEDICAL DEPARTMENT, of Middle River Regional
Jail; DOCTOR QUINN; CATHY RILEY, Head Nurse,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00636-GEC)


Submitted:   December 20, 2007         Decided:     December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Atkins, Jr., Appellant Pro Se. Rosalie Pemberton Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Atkins, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.          Atkins v.

Med. Dep’t of Middle River Reg’l Jail, No. 7:06-cv-00636-GEC (W.D.

Va. July 10, 2007).    Atkins’ motions for appointment of counsel,

for trial by jury, and for a new trial and for judgment as a matter

of law, and his request to reargue are denied.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -